Citation Nr: 1327639	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  06-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Peter J. Sebekos, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve with a period of active duty service for training from July 27, 1996 to August 9, 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, denied entitlement to service connection for a bilateral leg disability.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2007.  A transcript of that hearing is of record.

The Veteran's appeal was previously before the Board in July 2007, July 2008, and October 2010.  In July 2007, the Board granted entitlement to an increased disability evaluation of 40 percent, for a low back disability, and remanded the remaining claims on appeal, including the Veteran's service connection claim for a bilateral leg disability, for further evidentiary development.

In an August 2007 rating decision, the RO granted entitlement to service connection for sciatica of the right and left lower extremities, assigning each disability a separate 10 percent disability rating, effective January 10, 2006.

In a July 2008 decision, the Board denied the Veteran's service connection claims for a bilateral leg disability, bilateral arm disability, and a bilateral hip disability.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2010 Memorandum Decision, the Court affirmed the Board's denial of entitlement to service connection for bilateral arm and hip disabilities, and set aside that part of the Board's decision which denied entitlement to service connection for a bilateral leg condition and remanded it to the Board for further adjudication.  The Board, in turn, remanded the Veteran's claim for further evidentiary development in October 2010.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on her part.


REMAND

The October 2010 remand, instructed that the VA neurologic examiner should confirm in the examination report that a review of the claims file had been conducted.  

A VA examiner examined the Veteran and provided relevant reports in December 2010, January 2011, and March 2011.  In the March 2011 VA examination report, the examiner remarked that examination of the Veteran's knees and ankles revealed normal findings.  The examiner concluded that he could find no other evidence of leg diseases beyond the Veteran's diagnosed sciatic neuropathy.  

The examiner did not indicate in either of these examination reports that he reviewed the Veteran's claims file.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand for an addendum to the examination report is necessary.

Accordingly, this claim is REMANDED for the following action:

1.  Ask the VA examiner who provided the December 1010, January 2011, and March 2011 VA examination reports, to clarify whether the claims file was reviewed.  If not, the examiner should review the clams file and clarify whether the review changes any aspect of the prior opinions.  

If the examiner is not available, afford the Veteran a new VA neurologic examination that includes review of the claims file.  The examiner should clarify whether the Veteran has any leg disability in addition to the already service connected bilateral radiculopathy and should note that the claims folder was reviewed.  

2.  Invite the Veteran's representative to provide argument and evidence in support of the Veteran's appeal.

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

